Ernie E. Wright, Chief Judge, dissenting. I would reverse. There is no evidence the parties discussed a final sale price of any amount other than $700.00 per acre for the 805 acres or a total sale price other than $563,500.00. These were the figures specifically set out in the contract. In detailing how the $528,500.00 balance of the contract price was to be paid the language in the contract is as follows: The remaining balance of $528,000.00 shall be paid as follows: The Sellers, as of January 1, 1979, will owe to David B. Alsworth and his wife, Juanita Alsworth, the sum of $221,309-72, plus accured interest since January 1, 1978. The Purchasers will assume this indebtedness in favor of David B. Alsworth and Juanita Alsworth and by virtue of this assumption, shall be entitled to all the interest, right, and equity of the Sellers, Daniel C. Bryant and his wife, Julia N. Bryant, under the terms of an agreement filed for record in the office of the Recorder of Deeds of White County, Arkansas, on the 19th day of December, 1974, at 12:50 p.m. This indebtedness in favor of the Alsworths in the sum of $221,309-72 carries an interest rate of 10% per annum. The remaining indebtedness of $307,190.28 shall be paid as follows: $221,309-72, the amount equal to the Alsworth indebtedness, shall carry an interest rate of 7% per annum. The balance of $85,880.56 shall carry an annual interest rate of 8 1/2%. This total amount of $307,-190.28, with the varying interest rate will be paid at $25,000.00 per year, plus accrued interest on the two separate amounts. This amount will be paid at $25,-000.00 per year plus interest for a period of 7 years. At the end of the seven year period, the balance will become due and payable in one lump sum with all interest accrued. The clause, “plus accrued interest since January 1, 1978,” was inserted in the contract at the request of the attorney for appellees, as is italicized above to aid in the understanding of the problem. After the insertion of the clause no provision was made in the subsequent language calling for crediting the accrued interest on Alsworth’s mortgage debt to the deferred balance of the contract, and the language of the contract proceeds to spell out principal amounts to be paid by appellants aggregating the full amount of the deferred balance of the contract in the sum of $528,000.00 without regard to the accrued interest on the Alsworth debt, such interest being $22,120.97. The complaint asks, “if necessary,” for a reformation of the contract to add the word principal in front of the word indebtedness in the sentence following the phrase added by appellees’ attorney on the ground the agreement as written contains a mutual mistake, and that it was the intent of the parties that appellants would assume only the principal debt to Alsworths leaving appellees responsible for the accrued interest. To avoid a forfeiture appellants paid the accrued interest on the Alsworth debt in the amount of $22,120.97, but did so under protest. Appellants prayed for reformation of the contract and an order of the court requiring appellees to credit the contract with the $22,120.97 paid by appellants for accrued interest owed by appellees on the Alsworth contract. The court held the contract was not ambiguous, the evidence did not establish a mutual mistake and denied reformation. As a result of the added clause above mentioned the payment provisions call for payment by appellants of more than the clearly stated total deferred balance of the contract, the excess being the accrued Alsworth interest. There is no evidence in the record of any discussion between the parties of an increase in the sale price of the property, although there is evidence the attorney for appellees during negotiations privately told appellees the effect of the added clause would result in their receiving more than $700.00 per acre. This being an appeal from the judgment of the chancery court the review is de novo. It is not necessary that the contract be reformed to achieve an equitable result. It need only be construed, and as appellants seek an order requiring the contract to be credited with accrued interest payment of $22,-120.97, the petition is sufficient to warrant the granting of appropriate equitable relief. From reading the contract as a whole it is clear the most reasonable construction as to the intent of the parties is that the language inserted was not intended to change the sale price or the amount of the deferred balance. The sale price and the deferred balance are stated with clarity and precision. The language added to the contract at the instance of counsel for appellees coupled with the following payment provisions would seem to require appellants to pay the accrued Alsworth interest in addition to the stated deferred balance of the purchase price. Such provision is irreconcilable with the prior clearly stated sale price and the stated deferred balance. In my view reasonable persons in reading the contract would conclude the clearly stated sale price and deferred balance to express the intention of the parties, and the contract should be so construed. Mitchell v. Mitchell, 236 Ark. 812, 368 S.W. 2d 284 (1963). The appellants have already paid the accrued interest of $22,120.97 and are entitled to credit for said amount on the last payment of principal payable under the contract. In my view the case should be reversed with directions for such credit to be given. Howard, J., joins in this dissent.